Citation Nr: 0310768	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right 
wrist injury.

2.  Entitlement to service connection for the residuals of a 
claimed right knee injury.

3.  Entitlement to service connection for the residuals of a 
claimed fractured left jaw.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

Through correspondence received in July 2002, the appellant 
asserted that he is entitled to an earlier effective date for 
the 100 percent disability rating assigned to the service-
connected post-traumatic stress disorder (PTSD).  The record 
shows that at various times since the grant of service 
connection for PTSD, the appellant has argued for an earlier 
effective date for the grant of service connection, and at 
other times for the assigned disability rating.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (VA claims 
adjudication comprises several elements, with "downstream" 
elements not under the appellate jurisdiction arising from a 
notice of disagreement with an "upstream" element).  These 
are two separate issues governed by different regulatory 
provisions.

The matter is REFERRED to the RO for appropriate action.  In 
any claim filed by the appellant in this regard, the RO 
should clarify the procedural history of the appellant's PTSD 
claim and separate the various rating decisions as to the 
appellant's attempts to secure earlier effective dates of the 
grant of service connection as opposed to the assigned 
disability rating prior to adjudication of any claim the 
appellant may submit.  

The claim for service connection for a left jaw condition is 
the subject of the REMAND herein.


FINDING OF FACT

The appellant does not have a right wrist or right knee 
disability.




CONCLUSIONS OF LAW

1.  A grant of service connection for a right wrist 
disability is not appropriate.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

2.  A grant of service connection for a right knee disability 
is not appropriate.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in May 2000 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in August 
2000 , as well as in a Supplemental Statement of the Case 
dated in January 2003.  Although the appellant was apprised 
by letter dated in January 2000 of the pre-VCAA law 
pertaining to the establishment of well-grounded claims, the 
appellant was also apprised of the three critical components 
underlying a successful grant of service connection:  
competent evidence of a current disability, linked by 
competent evidence to some incident of military service.  The 
appellant was apprised that it was his responsibility to 
produce such evidence or notify VA of its existence.  

More importantly, in February 2001, the RO sent a letter to 
the veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  To date, the 
appellant has not responded to this advisement.  

The Board notes that the VCAA notification letter sent to the 
veteran in February 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claims can proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  VA 
has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant for the disorders in 
question, as were generated by the Martinsburg, West 
Virginia, VA Medical Center.    

The veteran has not reported receiving any treatment for the 
claimed conditions since his separation from service.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A(b)(1)); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The veteran has been asked where he is currently being 
treated for the claimed conditions, and he has not reported 
any such treatment.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
January and February 2000 to ascertain whether he has the 
disorders he claimed.  Further examination is not needed 
because (1) there is no competent evidence that the veteran 
has the claimed conditions, and/or (2) there is no competent 
evidence that the claimed conditions may be associated with 
his military service.  There is sufficient medical evidence 
to decide the claims.

The Board therefore finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Given the development undertaken 
by the RO and the fact that the appellant has pointed to no 
other evidence which has not been obtained, the Board finds 
that the record as to the appellant's right wrist and right 
knee claims is ready for appellate review.  

The Merits of the Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  The veteran has not 
been diagnosed with wrist or knee conditions subject to 
presumptive service connection, so the provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.




Service connection for a claimed right wrist injury:

The appellant argues that he sustained a right wrist injury 
while serving on active duty.  Having carefully considered 
the appellant's contentions in light of the record and the 
applicable law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The appellant's service medical records reveal that in 
February 1969, the appellant sustained a dislocation of the 
first phalanx of the right metacarpal.  In June 1970, the 
appellant complained of pain in his right wrist after he fell 
while running.  He asserted that the February 1969 injury 
extended to his right wrist.  Physical examination of the 
right wrist revealed it to be swollen.  Upon radiographic 
examination, the wrist and forearm were noted to be normal.

The appellant's November 1970 pre-separation physical 
examination contains an annotation that the appellant was 
treated as stated above.  However, it is further noted that 
the appellant's right wrist was "asymptomatic" and "N[ot] 
C[onsidered] D[isqualifying]."  The appellant's "PULHES" 
physical profile noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The appellant's claim arose by application received in 
December 1999, and he appellant underwent a VA physical 
examination in February 2000.  He reported that the right 
wrist ached with cold weather; that it was not 
incapacitating; and that the pain was not severe.  Clinical 
examination of both wrists showed no swelling, no deformity 
and no crepitus.  There was noted full painless range of 
motion and no weakness.  Radiographic examination of the 
right wrist resulted in normal findings.  

First, incurrence of a chronic disorder in service is not 
factually shown.   The record does not substantiate the 
appellant's current report of having sustained a right wrist 
fracture while in service.  The medical evidence of record 
indicates that the fracture was limited to a finger of the 
appellant's right hand.  Although he did complain of wrist 
problems during service, clinical evaluations were normal, 
and diagnosis of a chronic wrist disorder was not rendered.

Second, while there is evidence of in-service treatment, no 
disability remains.  Whatever symptoms he experienced during 
service were clearly acute and transitory as (a) they had 
resolved by time of service discharge (asymptomatic), and (b) 
there is no evidence of complaints or treatment concerning 
the wrist until the claim for compensation was filed almost 
30 years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  As noted above, a critical predicate for a grant 
of service connection is that there must be a disability.  
The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Although the appellant is competent to report experiencing 
symptoms such as wrist pain, he does not have the medical 
knowledge needed to render a competent opinion as to whether 
he currently has a chronic wrist disorder.  As discussed 
above, full diagnostic testing by a VA physician has failed 
to show any wrist pathology or any explanation for his 
complaints.  

The Board has reviewed the medical evidence, and there is no 
current diagnosis of a wrist disability.  Because the 
evidence does not show that the appellant has a right wrist 
disability, the appeal is denied.  There is no benefit of the 
doubt that could be resolved in the veteran's favor.

Service connection for the residuals of a claimed right knee 
injury:

The appellant argues that he sustained a right knee injury in 
service.  Having carefully considered the appellant's 
contentions in light of the record and the applicable law, 
the Board is of the opinion that the clear preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

The appellant's service medical records indicate that in July 
1969, the appellant fell and struck his knee.  Swelling and 
tenderness were noted over the right tibia.  Radiographic 
examination of the right knee found no fracture or 
dislocation.  Although the appellant's pre-separation 
physical examination in November 1970 noted that he had a 
"frac[tured] knee," the bulk of the appellant's service 
medical records do not substantiate such a fracture.  Most 
critically, and as noted above, the appellant's lower 
extremity profile was denoted as "1" in his PULHES profile, 
thus demonstrating that the appellant was then in excellent 
physical condition.      

In due course of development of the appellant's December 1999 
claim, he underwent a VA physical examination in February 
2000.  He reported that the knee was subject to collapse if 
he engaged in sports or walked up stairways.  Clinical 
examination of both knees revealed no swelling, deformity, or 
crepitus.  Mild tenderness was noted upon palpation of the 
medial jointline on both knees, although more on the right 
side.  Both of the appellant's knees displayed full range of 
motion with mild pain noted at the extreme range.  
Radiographic examination of the knees showed a bipartite 
patella on the right side, which was noted by the examiner to 
be a congenital condition.  

Although the examiner diagnosed the appellant has having a 
"history of" a right knee fracture, as is noted above there 
is no evidence in the appellant's service medical records to 
substantiate the appellant's assertion that his right knee 
was fractured.  Instead, the record reveals that the 
appellant was treated on one occasion for right knee pain and 
swelling.  Significantly, and apart from the February 2000 
examiner's erroneous observation as to a right knee fracture, 
he opined that the appellant had "no significant residual" 
from the asserted in-service injury.  

Again, incurrence of a chronic knee disorder is not shown.  
Despite the veteran's complaints, no diagnosis of a chronic 
disorder was rendered during service.  More importantly, as 
is noted above, in order for service connection to be granted 
for a claimed disorder, the record must demonstrate that the 
claimant has a disability.  In this matter, the record does 
not show that the appellant has a right knee disorder.  The 
Board has reviewed the medical evidence, and no diagnosis of 
a current knee disorder is shown.  To reiterate, the 
appellant does not have the medical knowledge needed to 
render a competent opinion as to whether he currently has a 
chronic knee disorder.  Because the appellant does not have 
the disorder which he claims, the appeal will be denied.  
There is no benefit of the doubt that can be resolved in the 
veteran's favor on this issue.


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a right knee disorder is denied.





	(CONTINUED ON NEXT PAGE)



REMAND

The appellant contends that he has a disability of the left 
jaw that was incurred as a result of an in-service 
altercation in February 1969.  The appellant's service 
medical records indicate that he then sustained a compound 
fracture of the jaw as a result of that incident.  In August 
1969, the appellant complained to chronic headaches, and 
although he displayed full range of motion of the jaw, the 
movement appeared to deviate to the left.  During a January 
2000 VA examination, the appellant was noted to display left-
sided "temporomandibular joint syndrome."  

By rating decision dated in May 2000, service connection was 
granted for temporomandibular joint syndrome as the residuals 
of a right jaw fracture.  As to the appellant's left jaw 
fracture residual claim, the RO found it to be not well 
grounded within the meaning of the then-applicable law.  
Although the RO reevaluated and denied the latter claim in 
January 2003, the medical evidence of record is insufficient 
to ascertain whether the appellant has a left jaw disorder, 
separate from that of his presently service-connected right 
jaw, and the Board may not rely upon its own unsubstantiated 
medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995).   

Accordingly, this claim is REMANDED for the following:

1.  The RO should advise the 
appellant and his representative of 
what evidence would substantiate his 
left jaw claim in accordance with the 
provisions of the VCAA.  Any 
notification should be in accordance 
with Disabled American Veterans, et. 
al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  



Contemporaneous with this advisement, 
the RO should ascertain if the 
appellant has received any VA, non-
VA, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should 
then obtain these records and 
associate them with the claims 
folder.  

2.  After obtaining as many records 
as possible and giving the veteran an 
opportunity to respond, the RO will 
afford the appellant a VA dental 
disorders or other appropriate 
examination to ascertain whether he 
has any jaw disability separate from 
the service-connected right jaw 
fracture with temporomandibular joint 
syndrome.  The appellant's claims 
folder, and a copy of this remand, 
must be made available to the 
examiner who must review these 
materials and acknowledge such review 
in any report generated as a result 
of this remand.  

3.  Thereafter, the RO should 
readjudicate the claim.  If any such 
action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
The SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	Michelle L. Kane	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


